Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This first non-final action is in response to applicant’s original filing of 04 October 2019.  Claims 1-20 are pending and have been considered as follows.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claim 1, lines 12-13, the limitation “a response to the response signal” is recited.   It is unclear to the examiner if this response is the same response to the response signal recited in line 10 or a different response. 
In claim 2, lines 4-5, the limitation “a response 
In claim 3, lines 5-6, the limitation “the response to the resent response signal” is recited.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 3, line 7 and line 9, the limitation “the response to the response signal” is recited.  It is unclear to the examiner if is the response to the resent response signal or the originally response signal.  Since the limitations previously in claim 3 indicate that no response to the originally sent response signal was previously indicated to match, the examiner assumes, for purposes of examination, that in both instances, the response is to the resent response signal. 
In claim 4, line 3, the limitation “a response to the response signal” is recited.  It is unclear to the examiner if this is the same response to the response signal previously recited in claim 1, or a different response to the response signal. 
In claim 4, line 7, the limitation “a response to the resent response signal” is recited.  It is unclear to the examiner if this is the same response to the resent response signal recited in claim 4, line 6 or a different response to the resent response signal. 
In claim 4, line 8, the limitation “the response to the response signal” is recited.  It is unclear to the examiner if this is the response to the resent response signal or the response to the originally sent response signal.  As claim 4 previously recites that the source did not sent a response to the response signal (thus the need to resend), for purposes of examination, the 
Claims 5-10 are rejected as being dependent upon a rejected claim. 
In claim 11, lines 8-9, the limitation “a response to the response signal” is recited.   It is unclear to the examiner if this response is the same response to the response signal recited in the claim or a different response. 
In claim 12, lines 3-4, the limitation “a response to the response signal” is recited.  It is unclear to the examiner if this the response to the response signal recited previously in claim 11 or a different response. 
In claim 13, lines 4-5, the limitation “the response to the resent response signal” is recited.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 13, line 6 and line 8, the limitation “the response to the response signal” is recited.  It is unclear to the examiner if is the response to the resent response signal or the originally response signal.  Since the limitations previously in claim 13 indicate that no response to the originally sent response signal was previously indicated to match, the examiner assumes, for purposes of examination, that in both instances, the response is to the resent response signal. 
In claim 14, line 23, the limitation “a response to the response signal” is recited.  It is unclear to the examiner if this is the same response to the response signal previously recited in claim 11, or a different response to the response signal. 
In claim 14, line 7, the limitation “a response to the resent response signal” is recited.  It is unclear to the examiner if this is the same response to the resent response signal recited in claim 4, line 6 or a different response to the resent response signal. 
In claim 4, line 7, the limitation “the response to the response signal” is recited.  It is unclear to the examiner if this is the response to the resent response signal or the response to the originally sent response signal.  As claim 14 previously recites that the source did not sent a response to the response signal (thus the need to resend), for purposes of examination, the examiner is assuming, for purposes of examination, that this is the response to the resent response signal. 
Claims 15-20 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 1 and 11, the claims recite the limitations of determining an intended action of the vehicle in response to detecting the signal; sending, to the source, a response signal indicative of the intended action; determining whether the source has sent a response to the response signal.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could determine an intended action based on a signal, send a signal, and determine whether a response to the signal has been received, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations of one or more sensors; one or more processors; and a memory storing instructions; detecting a signal from a source; and in response to 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 6, the additional limitations of adjusting a brightness or a frequency of the response signal based on a weather or visibility condition is a further step that, under its broadest reasonable interpretation, is post solution actions using a similar analysis applied to claim 1 above.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-12, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields et al. (US 10,118,548).
With respect to claim 1, Fields et al. teaches a system of a vehicle (see at least Abstract) comprising: one or more sensors (see at least col. 5, lines 14-36 and col. 6, lines 13-44); one or more processors (see at least col. 8, line 31-60); and a memory storing instructions that, when executed by the one or more processors (see at least col. 8, line 31-60), causes the system to perform: detecting a signal from a source (see at least col. 6, line 45-col. 7, line 43 and col. 7, line 61-col. 8, line 35); determining an intended action of the vehicle in response to detecting the signal (see at least col. 8, lines 36-50); sending, to the source, a response signal indicative of the intended action (see at least col. 8, line 51-col. 11, line 62); determining whether the source has sent a response to the response signal (see at least col. 11, line 63-col. 12, line 60); and in response to determining that the source has sent a response to the response signal, taking the intended action based on the response to the response signal (see col. 11, line 63-col. 12, line 60).
(see at least col. 8, line 51-col. 11, line 62); in response to determining that the source has sent a response to the response signal, determining whether the response to the response signal matches one of the predicted one or more responses (see at least col. 8, line 51-col. 11, line 62); if the response to the response signal matches one of the predicted one or more responses, taking the intended action (see at least col. 11, line 63-col. 12, line 60); and if the response to the response signal does not match one of the predicted one or more responses, not taking the intended action (see at least col. 11, line 63-col. 12, line 60).  
With respect to claim 6, Fields et al. teach wherein, the instructions further cause the system to perform: adjusting a brightness or a frequency of the response signal based on a weather or visibility condition (see at least col. 8, line 51-col. 11, line 62).  
With respect to claim 8, Fields et al. teach wherein, the determining the intended action of the vehicle comprises: determining potential intended actions of the vehicle; and selecting, as the intended action, one of the potential intended actions of the vehicle that consumes a least amount of resources and has a least amount of interference with one or more other vehicles or pedestrians (see at least col. 8, lines 36-50).  
With respect to claim 9, Fields teaches wherein, the instructions further cause the system to perform: in response to detecting two signals from two respective sources: determining whether to respond to the two signals simultaneously with a single intended action (see at least col. 4, lines 18-55; col. 7, line 44-4; and col.13, line 34-col. 14, line 16); in response to determining not to respond to the two signals simultaneously, determining which of the two signals has a higher priority (see at least col. 4, lines 18-55; col. 7, line 44-4; and col.13, line 34-col. 14, line 16).  
With respect to claim 10, Field et al. teaches wherein, the determining which of the two signals has a higher priority is based on any of: which of the two signals was detected first, a current location of each of the two sources, and an intended destination of each of the two sources (see at least col. 4, lines 18-55; col. 7, line 44-4; and col.13, line 34-col. 14, line 16).
With respect to claims 11-12, 16 and 18-20, please see the rejection above with respect to the rejection of claims 1-2, 6 and 8-10, which are commensurate to claims 11-12, 16 and 18-20, with claims 1-2, 6 and 8-10 being drawn to a system of a vehicle and claims 11-12, 16 and 18-20 being drawn to a corresponding method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Takii et al. (US 2019/0215671).
With respect to claim 3, Fields et al. do not specifically teach wherein, the instructions further cause the system to perform: if the response to the response signal does not match one of the predicted one or more responses, resending the response signal to the source;  SMRH:4849-9778-2952.1-43-SMRH Ref. No.: 58NK-263666-US Pony.Al Ref. No: PN066 in response to resending the response signal to the source, determining whether the response to the resent response signal matches one of the predicted one or more responses; if the response to the response signal matches one of the predicted one or more responses, taking the intended action; and if the response to the response signal does not match one of the predicted one or more responses, determining an alternative action.  However, such matter is suggested by Takii et al. (see at least Fig. 10-12, and ¶[0075]-[0083]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takii et al. wherein the system determines if the response to the response signal does not match one of the predicted one or more responses, resending the response signal to the source;  SMRH:4849-9778-2952.1-43-SMRH Ref. No.: 58NK-263666-US Pony.Al Ref. No: PN066 in response to resending the response signal to the 
With respect to claim 4, Fields et al. do not explicitly teach in response to determining that the source has not sent a response to the response signal, resending a response signal at an increased brightness to the source; in response to resending the response signal to the source, determining whether the source has sent a response to the resent response signal; in response to determining that the source has sent a response to the resent response signal, taking the intended action based on the response to the response signal; and in response to determining that the source has not sent a response to the resent response signal, not taking the intended action.  However, such matter is suggested by Takii et al. (see Fig. 3 and ¶[0059]-[0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takii et al. wherein the system determines that the source has not sent a response to the response signal, resending a response signal at an increased brightness to the source; in response to resending the response signal to the source, determining whether the source has sent a response to the resent response 
With respect to claim 5, Fields et al. do not explicitly teach wherein: the signal is a flashing light on a side of the source facing the vehicle, and indicates that the source intends to switch into a lane occupied by the vehicle; the intended action is yielding to the source; the response signal indicative of the intended action is a light moving from side to side; and the response to the response signal is speeding up the source while continuing the signal.  However, such matter is suggested by Takii et al. (see at least Fig. 10-12, and ¶[0075]-[0083]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takii et al. wherein the signal is a flashing light on a side of the source facing the vehicle, and indicates that the source intends to switch into a lane occupied by the vehicle; the intended action is yielding to the source; the response signal indicative of the intended action is a light moving from side to side; and the response to the response signal is speeding up the source while continuing the signal as both systems are directed to an autonomous vehicle using two-way communication with exterior objects including pedestrians and vehicles and would have recognized the established utility of the 
With respect to claim 7, Fields et al. do not explicitly teach in response to the vehicle not being completely in front of or behind the source, with respect to a driving direction of the vehicle, detecting that the source is moving in a lateral direction towards the vehicle; and the intended action is yielding to the source.  However, such matter is suggested by Takii et al. (see at least Fig. 10-12, and ¶[0075]-[0083]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Takii et al. wherein in response to the vehicle not being completely in front of or behind the source, with respect to a driving direction of the vehicle, detecting that the source is moving in a lateral direction towards the vehicle; and the intended action is yielding to the source as both systems are directed to an autonomous vehicle using two-way communication with exterior objects including pedestrians and vehicles and would have recognized the established utility of the teachings of Takii et al. and would have predicable applied them to improve the system of Fields et al. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667